Exhibit 99.1 ARQULE, INC. 2013 Annual Meeting Report of Matters Voted Upon by Stockholders 1.The 2013 Annual Meeting of Stockholders of ArQule, Inc.(the “Annual Meeting”) was held at the offices of ArQule, Inc. (the “Company”) at 19 Presidential Way, Woburn, Massachusetts 01801, onMay 20, 2013 commencing at 10:00 a.m. pursuant to notice properly given. 2.At the close of business on March 29, 2013, the record date for the determination of stockholders entitled to vote at the Annual Meeting, the outstanding voting securities of the Company were 62,381,085shares of common stock, $0.01 par value.Each of the outstanding shares was entitled to one vote on the matters before the Annual Meeting. 3. At the Annual Meeting, 51,575,918shares of theCompany's issued and outstanding common stock were represented in person or by proxy, constituting a quorum. 4.At the Annual Meeting, each of the following nominees for director received the respective number of votes set forth opposite his or hername, constituting a plurality of the votes cast, and was duly elected as a director of the Company: Name of Nominee Votes For Withheld Authority Susan L. Kelley 487,997 Michael D. Loberg 926,349 Broker Non-votes:11,010,590 shares 5.The following table sets forth the tally of the votes cast on the proposal to ratify the selection of PricewaterhouseCoopersLLP, an independent registered public accounting firm, to auditthe Company'sfinancial statements for the year ending December31, 2013. Votes For Votes Against Votes Abstaining Broker Non-votes:0 shares 6.The following table sets forth the tally of the votes cast on the proposal to approve, by non-binding vote, the compensation of our named executive officers Votes For Votes Against Votes Abstaining Broker Non-votes:11,010,590 shares
